DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  06/21/22, 04/19/22, 02/26/22 and 12/01/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No.  . Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are not identical in terms of wording and terminology, the scopes of the claims are the same, and they are not patentably distinct from each other as they are obvious variations of one another.
	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s)  1-5, 7-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gisquet et al. US 2013/0301734.
As to claim 1, Gisquet teaches a video processing method, comprising: maintaining one or more tables, wherein each table includes one or more candidates derived from one or more video blocks that have been coded; [figs. 1-10; ¶ 0243-0272]  constructing a candidate list for a current video block, wherein at least one candidate in the table is checked during the constructing, wherein the checking is terminated when a number of candidates in the candidate list reaches a maximumly allowed candidate number of the candidate list minus a threshold, wherein the threshold is a positive integer; [figs. 1-10; ¶ 0123-0124; ¶ 0196-0216; ¶ 0221; ¶ 0243-0272; ¶ 0285-0299]  determining motion information of the current video block using the candidate list; [figs. 1-10; ¶ 0175-0193; ¶ 0195-0267] and coding the current video block based on the determined motion information.  [figs 1-10; ¶ 0175-0193]
As to claim 2, Gisquet teaches the limitations of claim 1. Gisquet teaches wherein the coding comprises encoding the current video block into a bitstream representation.   [fig. 3; ¶ 0175-0186]
As to claim 3, Gisquet teaches the limitations of claim 1. Gisquet teaches wherein the coding comprises decoding the current video block from a bitstream representation. [fig. 4; ¶ 0187-0193]
As to claim 4, Gisquet teaches the limitations of claim 1. Gisquet teaches wherein arrangement of the candidates in the each table is based on a sequence of addition of the candidates into the table.  [figs. 1-10; ¶ 0196-0217; ¶ 0243-0272; ¶ 0285-0299] 
As to claim 5, Gisquet teaches the limitations of claim 4. Gisquet teaches wherein the sequence of addition of the candidates into the table is based on a sequence of coding blocks from which the candidates are derived.  [figs. 1-10; ¶ 0196-0217; ¶ 0243-0272; ¶ 0285-0299]
As to claim 7, Gisquet teaches the limitations of claim 1, Gisquet teaches wherein the threshold is pre-defined.  [figs. 1-10; ¶ 0123-0124; ¶ 0196-0216; ¶ 0221; ¶ 0243-0272; ¶ 0285-0299]  
As to claim 8, Gisquet teaches the limitations of claim 1. Gisquet teaches wherein the threshold is equal to 1.  [figs. 1-10; ¶ 0123-0124; ¶ 0196-0216; ¶ 0221; ¶ 0243-0272; ¶ 0285-0299]  
As to claim 9, Gisquet teaches the limitations of claim 1. Gisquet teaches wherein the threshold further depends on at least one of a coding mode of the current video block, a block shape of the current video block, a block size of the current video block, a number of available candidates before adding candidates from the table.   [¶ 0183-0184]
As to claim 10, Gisquet teaches the limitations of claim 1. Gisquet teaches wherein the threshold is signaled in a bitstream.  [figs. 1-10; ¶ 0178; ¶ 0184; ¶ 0216; ¶ 0221-0222]
As to claim 11, Gisquet teaches the limitations of claim 1. Gisquet teaches wherein the threshold is signaled in one or more of a Video Parameter Set (VPS), a Sequence Parameter Set (SPS), a Picture Parameter Set (PPS), a slice header, or a tile header.  [¶ 0178; ¶ 0184; ¶ 0216; ¶ 0221-0222]
As to claim 12, Gisquet teaches the limitations of claim 1. Gisquet teaches wherein whether to update the motion candidate list based on the checked candidate is based on the checking result. [figs. 1-10; ¶ 0245-0299] 
As to claim 13, Gisquet teaches the limitations of claim 1. Gisquet teaches wherein the at least one candidate in the table is checked in an order of at least one index of the at least one candidate.  [figs. 1-10; ¶ 0245-0299]
As to claim 14, Gisquet teaches the limitations of claim 1. Gisquet teaches wherein a candidate in the table is associated with motion information including at least one of: a prediction direction, a reference picture index, motion vector values, an intensity compensation flag, an affine flag, a motion vector difference precision, a motion vector difference value, or a block position information to indicate from which the motion information is coming.  [figs. 1-10; ¶ 0190-0195; ¶ 0233; ¶ 0285-0299]
As to claim 15, Gisquet teaches an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, [figs. 2-4; ¶ 0159-0175] cause the processor to: maintain one or more tables, wherein each table includes one or more candidates derived from one or more video blocks that have been coded; [figs. 1-10; ¶ 0243-0272]  construct a candidate list for a current video block, wherein at least one candidate in the table is checked during the constructing, wherein the checking is terminated when a number of candidates in the candidate list reaches a maximumly allowed candidate number of the candidate list minus a threshold, wherein the threshold is a positive integer; [figs. 1-10; ¶ 0123-0124; ¶ 0196-0216; ¶ 0221; ¶ 0243-0272; ¶ 0285-0299]  determine motion information of the current video block using the candidate list; [figs. 1-10; ¶ 0175-0193; ¶ 0195-0267]  and code the current video block based on the determined motion information.  [figs 1-10; ¶ 0175-0193]
As to claim 16, Gisquet teaches the limitations of claim 15. Gisquet teaches wherein the coding comprises encoding the current video block into a bitstream representation.  [fig. 3; ¶ 0175-0186]
As to claim 17, Gisquet teaches the limitations of claim 15. Gisquet teaches wherein the coding comprises decoding the current video block from a bitstream representation.  [fig. 4; ¶ 0187-0193]
As to claim 18, Gisquet teaches the limitations of claim 15. Gisquet teaches wherein arrangement of the candidates in the each table is based on a sequence of addition of the candidates into the table.  [figs. 1-10; ¶ 0196-0217; ¶ 0243-0272; ¶ 0285-0299]
As to claim 19, Gisquet teaches a non-transitory computer-readable storage medium storing instructions that cause a processor [fig. 2; ¶ 0159-0174] to: maintain one or more tables, wherein each table includes one or more candidates derived from one or more video blocks that have been coded; [figs. 1-10; ¶ 0243-0272]  construct a candidate list for a current video block, wherein at least one candidate in the table is checked during the constructing, wherein the checking is terminated when a number of candidates in the candidate list reaches a maximumly allowed candidate number of the candidate list minus a threshold, wherein the threshold is a positive integer; [figs. 1-10; ¶ 0123-0124; ¶ 0196-0216; ¶ 0221; ¶ 0243-0272; ¶ 0285-0299]  determine motion information of the current video block using the candidate list; [figs. 1-10; ¶ 0175-0193; ¶ 0195-0267] and code the current video block based on the determined motion information.  [figs 1-10; ¶ 0175-0193]
As to claim 20, Gisquet teaches a non-transitory computer-readable recording medium storing a bitstream representation which is generated by a method performed by a video processing apparatus, [figs. 2-4; ¶ 0159-0175] wherein the method comprises: maintaining one or more tables, wherein each table includes one or more candidates derived from one or more video blocks that have been coded; [figs. 1-10; ¶ 0243-0272]  constructing a candidate list for a current video block, wherein at least one candidate in the table is checked during the constructing, wherein the checking is terminated when a number of candidates in the candidate list reaches a maximumly allowed candidate number of the candidate list minus a threshold, wherein the threshold is a positive integer; [figs. 1-10; ¶ 0123-0124; ¶ 0196-0216; ¶ 0221; ¶ 0243-0272; ¶ 0285-0299]  determining motion information of the current video block using the candidate list; [figs. 1-10; ¶ 0175-0193; ¶ 0195-0267] and generating the bitstream representation from the current video block based on the determined motion information.  [figs 1-10; ¶ 0175-0193]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gisquet et al. US 2013/0301734 in view of Kim et al. 2013/0128982. 
As to claim 6, Gisquet teaches the limitations of claim 1. 
Gisquet does not explicitly teach wherein the candidate list is a merge candidate list.  
Kim teaches wherein the candidate list is a merge candidate list.  [figs. 3-5; ¶ 0101]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Kim with the teachings of Gisquet for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Kim in order to improve the similar device (apparatus, method, or product) of Gisquet in the same way and yield the predictable result of improved coding efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNER N HOLDER/Primary Examiner, Art Unit 2483